DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Allowable Subject Matter
Claims 1-3, 6-7, 9-17, and 19-29 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Reitan (WO 2004/084746 A2) which does not teach or render obvious the cumulative claim limitations. It is noted that Reitan teaches an apparatus for changing a geometry of a mitral valve annulus of a heart, the apparatus comprising: an anchor having a body configured to be positioned within and anchored to a coronary sinus vein of the heart, the body having: a first end and a second end, the first end being spaced apart from the second end; a longitudinally extending axis; and a wall with an interior volume extending from the first end to the second end, the interior volume being adapted for receiving a steerable catheter; and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end, the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured to provide for movement of the first link member in one direction relative to the anchor; wherein the distal end of the first link member is movably coupled to the anchor by a first actuating tendon and the proximal end of the first link member is coupled to the anchor by a first release tendon, the first actuating tendon being configured to control the movement of the first link member in a first direction towards the mitral valve annulus to apply a first force to a portion of the mitral valve annulus.
However, the prior art either individually or in combination with, does not teach or render obvious wherein the first joint comprises a ratchet having a first pawl and a first plurality of teeth, the first release tendon being coupled to the first pawl to release the first pawl from the first plurality of teeth within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774